Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Election Responses
The Election filed 04/28/2022, in response to the Office Action of 01/28/2022, is acknowledged and has been entered. Applicants elected without traverse Group I (claims 9-14, 16 and 18-22). Applicant elected the following species a) avelumab and b) non-small cell lung cancer. Claims 1-7, 9-16, and 18-22 are pending. Claims 1-7, and 15 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 9-14, 16 and 18-22 are currently under prosecution.
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 is dependent on claim 1, which is a withdrawn claim.  Appropriate correction is required
Claims 9, 10, 22 are objected to because of the following informalities:  
Claim 9 capitalizes “Lung Cancer and Head and Neck cancer”. 
Claim 10 and 22 capitalizes “Non-Small Cell Lung Cancer”
Appropriate correction is required. 
Examiner’s Suggestion: Amend the claims to lower case letters. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 16, 18-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Korneluk et al (US20210322545A1, Priority Date: 02/24/2016).
Korneluk teaches a method of treating cancer, comprising administering to a patient an anti-PD-L1 antibody, avelumab, in combination with Debio-1143, wherein the cancer is lung cancer. Korneluk teaches the anti-PD-L1 antibody and the Debio-1143 are administered sequentially, or concurrently. (0008, 0009, 0012, 0016; claims 47-58)  

Claim(s) 9-11, 13, 16, and 18-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Impagnatiello et al (US20200046684A1, Priority Date: 03/31/2017).
Impagnatiello teaches a method of treating cancer, comprising administering to a patient an anti-PD-L1 antibody, avelumab, in combination with Debio-1143, a Smac mimetic, wherein the cancer is non-small cell lung cancer (stage IIIB or IV). Impagnatiello teaches administering a dose of 75-250 mg of Debio 1143 and 10 mg/kg of the anti-PD-L1 antibody. Impagnatiello also teaches the method wherein the patient also underwent at least one round of prior cancer therapy, wherein the cancer became resistant. Impagnatiello further teaches the method wherein the anti-PD-L1 antibody and Debio 1143 are administered sequentially or concurrently. 

	(0049, 0104, 0178, 0183-0185, 0190, 0225, 0242, 0250-0251; claims 10 and 18) 
Claim(s) 9, 10-14, 16, 18-22  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCT03270176 (09/01/2017). 
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
NCT03270176 teaches a method of treating teaches a method of treating cancer, comprising administering to a patient an anti-PD-L1 antibody, avelumab, in combination with Debio-1143, a Smac mimetic, wherein the cancer is non-small cell lung cancer (stage IIIB or IV). NCT03270176 teaches administering a dose of 75-250 mg of Debio 1143 and 10 mg/kg of the anti-PD-L1 antibody. NCT03270176 also teaches the method wherein the patient also underwent at least one round of prior cancer therapy, platinum-based therapy, wherein the cancer became resistant. NCT03270176 further teaches the method wherein the anti-PD-L1 antibody and Debio 1143 are administered sequentially or concurrently. NCT03270176 teaches the method of treatment comprises a 28-day cycle, wherein a) Debio 1143 is administered for a first 10 consecutive day period, then b) no Debio 1143 for a first 4 consecutive day period, then c) Debio 1143 is administered for a second 10 consecutive day period, then d) administering no Debio 1143 for a second 4 consecutive day period; and administering avelumab on day 1 and day 15 of the 28-day cycle. (Whole Document) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 9-10, 12-14, 16, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korneluk et al (US20210322545A1, Priority Date: 02/24/2016), in view of Hurwitz et al (Safety, pharmacokinetics and pharmacodynamic properties of oral DEBIO1143 (AT-406) in patients with advanced cancer: results of a first-in-man study, CANCER Chemother Pharacol (2015) Vol 75) and Impagnatiello et al (US20200046684A1, Priority Date: 03/31/2017). 
Korneluk teaches a method of treating cancer, NSCLC, comprising administering to a patient an anti-PD-L1 antibody, avelumab, in combination with Debio-1143, wherein the cancer is lung cancer. Korneluk further teaches that Debio-1143 may be administered in single or multiple administrations depending on the patient and that administration may vary widely and may depend on subject and cancer type. Korneluk teaches the anti-PD-L1 antibody and the Debio-1143 are administered sequentially, or concurrently, and that the frequency of administration of both are not identical. Lastly, Korneluk teaches that the combination doses and frequency depend on administration method, disease, severity and patient specific factors. (0008, 0009, 0012, 0016; 0142-0143, 0162, 0163; 0170; claims 47-58; Table 2) 
However, Korneluk does not teach the instantly claimed dosing schedule of Debio 1143 and avelumab. 
Hurtwiz teaches a method of treating cancer comprising administering Debio 1143. Hurtwitz teaches administering Debio 1143 on days 1-5 every 2-3 weeks, Hurtwitz teaches the dosing of Debio 1143 from 75-250 mg. (Abstract, Methods)
Impagnatiello teaches a method of treating cancer, comprising administering to a patient an anti-PD-L1 antibody, avelumab, in combination with Debio-1143, a Smac mimetic, wherein the cancer is non-small cell lung cancer (stage IIIB or IV). Impagnatiello teaches administering a dose of 75-250 mg of Debio 1143 and 10 mg/kg of the anti-PD-L1 antibody. Impagnatiello also teaches the method wherein the patient also underwent at least one round of prior cancer therapy, wherein the cancer became resistant. Impagnatiello further teaches the method wherein the anti-PD-L1 antibody and Debio 1143 are administered sequentially or concurrently. 
It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was filed to administer Debio at the claimed doses and frequency. One would have been motivated to and have reasonable expectation of success because: 1) Korneluk teaches the combination of Debio-1143 and avelumab in the treatment cancer, 2) Korneluk teaches that the specific dosing and dosing frequency will depend on patient specific factors, as well as specific cancer, 3) Hurtwitz teaches successfully administering Debio 1143 on days 1-5, consecutively, every two or three weeks, with dosing ranging from 75-250 mg, 4) Impagnatiello teaches the combination of avelumab and Debio-1143 and their doses for the treatment of cancer. Given that the function of Debio-1143 and avelumab is known and given the suggested dosage and administration regimens taught in the prior art, one of ordinary skill in the art could have arrived at the claimed dosages and administration regimens with a reasonable expectation of success to predictably treat cancer (see MPEP 2144.05)  
Additionally, Korneluk does not teach the patient underwent at least one round of prior cancer therapy, and wherein the patient previously received platinum-based therapy.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat a subpopulation of cancer patients in the method of Korneluk who have recently received platinum-based therapy. One would have been motivated to and have a reasonable expectation of success because:1) Korneluk teaches the combination of Debio-1143 and avelumab in the treatment of non-small cell lung cancer, and 2) Hurtwitz teaches the treatment of cancer comprising administering Debio 1143. Given the known need to treat cancer, including subpopulations of cancer patients that were previously treated with platinum-based therapy, one would have been motivated to include these subpopulations in the method of Korneluk because they are recognized by the cited prior art has having cancer in need of Debio 1143 and anti-PD-L1 antibody treatment. 

Claims 9-14, 16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Impagnatiello et al (US20200046684A1, Priority Date: 03/31/2017), in view of Hurwitz et al (Safety, pharmacokinetics and pharmacodynamic properties of oral DEBIO1143 (AT-406) in patients with advanced cancer: results of a first-in-man study, CANCER Chemother Pharacol (2015) Vol 75). 
Impagnatiello teaches a method of treating cancer, comprising administering to a patient an anti-PD-L1 antibody, avelumab, in combination with Debio-1143, a Smac mimetic, wherein the cancer is non-small cell lung cancer (stage IIIB or IV). Impagnatiello teaches administering a dose of 75-250 mg of Debio 1143 and 10 mg/kg of the anti-PD-L1 antibody. Impagnatiello also teaches the method wherein the patient also underwent at least one round of prior cancer therapy, wherein the cancer became resistant. Impagnatiello further teaches the method wherein the anti-PD-L1 antibody and Debio 1143 are administered sequentially or concurrently. 
However, Impagnatiello does not teach the instantly claimed dosing schedule of Debio 1143 and avelumab. 
Hurtwiz teaches a method of treating cancer comprising administering Debio 1143. Hurtwitz teaches administering Debio 1143 on days 1-5 every 2-3 weeks, Hurtwitz teaches the dosing of Debio 1143 from 75-250 mg. (Abstract, Methods)
It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was filed to administer Debio-1143 and avelumab at the claimed doses and frequency. One would have been motivated to and have reasonable expectation of success because: 1) Impagnatiello and teaches the combination of Debio-1143 and avelumab in the treatment cancer, and 2) Hurtwitz teaches successfully administering Debio 1143 on days 1-5, consecutively, every two or three weeks, with dosing ranging from 75-250 mg. Given that the function of Debio-1143 and avelumab is known and given the suggested dosage and administration regimens taught in the prior art, one of ordinary skill in the art could have arrived at the claimed dosages and administration regimens with a reasonable expectation of success to predictably treat cancer (see MPEP 2144.05)  
Additionally, Impagnatiello does not teach the patient had previously received platinum-based therapy.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat a subpopulation of cancer patients in the method of Impagnatiello who have recently received platinum-based therapy. One would have been motivated to and have a reasonable expectation of success because:1) Impagnatiello teaches the combination of Debio-1143 and avelumab in the treatment of non-small cell lung cancer, and 2) Hurtwitz teaches the treatment of cancer comprising administering Debio 1143. Given the known need to treat cancer, including subpopulations of cancer patients that were previously treated with platinum-based therapy, one would have been motivated to include these subpopulations in the method of Korneluk because they are recognized by the cited prior art has having cancer in need of Debio 1143 and anti-PD-L1 antibody treatment. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9, 10, 11, 12, 13, 14, 16, 18, 20 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 19, 20 and 23-25 of copending Application No. 16/956,510 (reference application) in view of Impagnatiello et al (US20200046684A1, Priority Date: 03/31/2017). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application claims a method of treating cancer, NSCLC, comprising administering an inhibitor of apoptosis protein antagonist, Debio-1143, and an anti-PD-1 molecule, avelumab. The co-pending application also claims the dosing regimen as stated in the instant application:
Instant Application: 16/757,178
Co-Pending Application: 16/956,510
Claim 9. A method of treating cancer, comprising administering to a patient a combination product according to claim 1; wherein, the cancer is selected from the group consisting of Lung Cancer, Head and Neck cancer, bladder cancer, kidney cancer, skin melanoma, colorectal cancer, ovarian cancer, breast cancer, non-Hodgkin lymphoma, and Hodgkin lymphoma. 

Claim 10. The method according to claim 9, wherein the cancer is Non-Small Cell Lung Cancer.

Claim 16. A method of treating cancer, comprising administering to a patient an anti-PD-L1 antibody, in combination with Debio 1143.  
Claim 20. The method of claim 16, wherein the antibody is avelumab.

Claim 1. A method of treating cancer in a human subject, the method comprising: (i) administering n inhibitor of apoptosis protein (IAP) antagonist during an induction period, wherein the duration of the induction period is selected from the range of 1 to 48 days before first administration of an anti-PD-1 molecule; followed by (ii) administering an anti-PD-1 molecule after the end of the induction period.

Claim 7. The method according to claim 1, wherein the cancer is head and neck cancer, melanoma, urothelial cancer, non-small cell lung cancer, microsatellite instability (MSI) high tumors from agnostic primary site or kidney cancer. 

Claim 19. The method according to claim 1, wherein the anti-PD-1 molecule is nivolumab, pembrolizumab, atezolizumab, durvalumab, avelumab....

Claim 20. The method according to claim 19, wherein the anti-PD-1 molecule is nivolumab, pembrolizumab, atezolizumab, durvalumab, avelumab, PDR001 or BI 754091. 

Claim 23. The method according to claim 1, wherein the IAP antagonist is a second mitochondrial-derived activator of caspases (SMAC) mimetic.
 
Claim 24. The method according to claim 1, wherein the IAP antagonist administered during the induction period is Debio 1143....preferably, the IAP antagonist is Debio 1143. 

Claim 25. The method according to claim 24, wherein the IAP antagonist is Debio 1143. 
Claim 12. The method according to claim 9, wherein the method of treatment comprises a 28-day cycle comprising (a) administering the Debio 1143 for a first 10 consecutive day period; (b) administering no Debio 1143 for a first 4 consecutive day period; (c) administering the Debio 1143 for a second 10 consecutive day period; (d) administering no Debio 1143 for a second 4 consecutive day period; (e) administering the avelumab on day 1 of the 28-day cycle; and (f) administering the avelumab on day 15 of the 28-day cycle.
Claim 18. The method of claim 16, wherein the anti-PD-L1 antibody and the Debio 1143 are administered sequentially.Claim 19.  The method of claim 16, wherein the anti-PD-L1 antibody and the Debio 1143 are administered concurrently.
Claim 21. The method of claim 18, wherein the antibody is avelumab. 
Claim 2. The method according to claim 1, wherein the human subject is administered with the IAP antagonist during an induction period of 1 to 28 days, followed by the administration of an anti-PD-1 molecule. 

Claim 3. The method according to claim 1, wherein the human subject is administered with the IAP antagonist during an induction period of 5 to 28 days, followed by the administration of an anti-PD-1 molecule.

Claim 4. The method according to claim 1, wherein the IAP antagonist is not administered on one or more days during the induction period. 


However, the co-pending application does not claim the dose of Debio-1143 or avelumab, and does not claim that the patient was resistant or became resistant to prior therapy, or has received platinum-based therapy. 
Impagnatiello teaches a method of treating cancer, comprising administering to a patient an anti-PD-L1 antibody, avelumab, in combination with Debio-1143, a Smac mimetic, wherein the cancer is non-small cell lung cancer (stage IIIB or IV). Impagnatiello teaches administering a dose of 75-250 mg of Debio 1143 and 10 mg/kg of the anti-PD-L1 antibody. Impagnatiello also teaches the method wherein the patient also underwent at least one round of prior cancer therapy, wherein the cancer became resistant. Impagnatiello further teaches the method wherein the anti-PD-L1 antibody and Debio 1143 are administered sequentially or concurrently. 
It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was filed to administer Debio at the claimed doses. One would have been motivated to and have reasonable expectation of success because: 1) the copending Application claims a method of treating cancer, NSCLC, comprising administering an inhibitor of apoptosis protein antagonist, Debio-1143, and an anti-PD-1 molecule, avelumab, 2) the copending application claims frequency of each treatment modality, and 2) Impagnatiello teaches the combination of Debio-1143 and avelumab in the treatment cancer, and 3) Impagnatiello teaches the dosing of Debio 1143 between 75-250 mg and the specific dosing of avelumab at 10 mg/kg. Given that the function of Debio-1143 and avelumab is known and given the suggested dosage and administration regimens taught in the prior art, one of ordinary skill in the art could have arrived at the claimed dosages and administration regimens with a reasonable expectation of success to predictably treat cancer (see MPEP 2144.05)  
It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was filed to treat cancer in the claimed method to patients who underwent one round of prior cancer therapy, or who have recently received platinum-based therapy. One would have been motivated to and have reasonable expectation of success because: 1) the copending Application claims a method of treating cancer, NSCLC, comprising administering an inhibitor of apoptosis protein antagonist, Debio-1143, and an anti-PD-1 molecule, avelumab, 2) Impagnatiello teach the combination of Debio-1143 and avelumab in the treatment of non-small cell lung cancer and 3) Impagnatiello teaches that non-small cell lung cancer may be stage III or IV and that patients may have received at least one round of prior cancer therapy, wherein the cancer has become resistant. Given the known need to treat NSCLC and the known mechanisms of each treatment, it would have been obvious to treat patients who have received prior therapy, including platinum-based therapy. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9-14, 16, 18-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8-11, 13, 15, 16, 18, and 20-23 of copending Application No. 17/423,370 (reference application) in view of Impagnatiello et al (US20200046684A1, Priority Date: 03/31/2017). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application claims a method of treating cancer, comprising administering an inhibitor of apoptosis protein antagonist, Debio-1143, and nivolumab. The co-pending application claims the treatment of an unresectable and/or metastatic solid malignancy and claims the dosing administration of the instantly claimed sequences, and further claims that the patient has received or is resistant to chemotherapy. 
The co-pending application also claims the dosing regimen as stated in the instant application: 
Instant Application: 16/757,178
Co-Pending Application: 16/956,510
Claim 9. A method of treating cancer, comprising administering to a patient a combination product according to claim 1; wherein, the cancer is selected from the group consisting of Lung Cancer, Head and Neck cancer, bladder cancer, kidney cancer, skin melanoma, colorectal cancer, ovarian cancer, breast cancer, non-Hodgkin lymphoma, and Hodgkin lymphoma. 

Claim 10. The method according to claim 9, wherein the cancer is Non-Small Cell Lung Cancer.

Claim 16. A method of treating cancer, comprising administering to a patient an anti-PD-L1 antibody, in combination with Debio 1143.  
Claim 20. The method of claim 16, wherein the antibody is avelumab.
Claim 1. A combination product comprising: (1) Debio 1143 or another IAP antagonist; and (ii) nivolumab. 

Claim 4. The combination product according to claim 1, wherein nivolumab and Debio 1143, or another IAP antagonist, are provided in a single or separate unit dosage forms. 

Claim 6. A method of treating cancer comprising administering the combination product according to claim 1 to a patient. 

Claim 13. A method of treating cancer, comprising i) administering to a patient a composition comprising nivolumab in combination with administering Debio 1143, or another IAP antagonist, or ii) administering to a patient a composition comprising Debio 1143, or another IAP antagonist, in combination with administering nivolumab. 

Claim 15. The method of claim 13, comprising i) administering to a patient a composition comprising nivolumab in combination with administering Debio 1143, or another IAP antagonist.

Claim 16. The method of claim 13, comprising i) administering to a patient a composition comprising Debio 1143, or another IAP antagonist, in combination with administering nivolumab. 

Claim 18. The method of claim 13, wherein the cancer is advanced, unresectable and/or metastatic solid malignancy. 
Claim 11. The method according to claim 9, wherein the method comprises administering about 75 to about 250 mg Debio 1143 and about 10 mg/kg of the antibody or antigen binding fragment thereof. 

Claim 12. The method according to claim 9, wherein the method of treatment comprises a 28-day cycle comprising (a) administering the Debio 1143 for a first 10 consecutive day period; (b) administering no Debio 1143 for a first 4 consecutive day period; (c) administering the Debio 1143 for a second 10 consecutive day period; (d) administering no Debio 1143 for a second 4 consecutive day period; (e) administering the avelumab on day 1 of the 28-day cycle; and (f) administering the avelumab on day 15 of the 28-day cycle.
Claim 18. The method of claim 16, wherein the anti-PD-L1 antibody and the Debio 1143 are administered sequentially.Claim 19.  The method of claim 16, wherein the anti-PD-L1 antibody and the Debio 1143 are administered concurrently.
Claim 21. The method of claim 18, wherein the antibody is avelumab. 
Claim 8. The method of claim 6, wherein the method comprises administering about 75 to about 250 mg per day of Debio 1143 and about 240 mg every 14 days of nivolumab, preferably 100 mg, 150 mg or 200 mg per day of Debio 1143 and 240 mg every 14 days of nivolumab. 

Claim 20. The method of claim 13, wherein the method comprises administering about 75 to about 250 mg per day of Debio 1143 and about 240 mg every 14 days of nivolumab, preferably 100 mg, 150 mg or 200 mg per day of Debio 1143 and 240 mg every 14 days of nivolumab.

Claim 9. The method of claim 6, wherein the method of treatment comprises a 28-day cycle comprising (a) administering Debio 11483 for a first 10 consecutive day period; (b) administering no Debio 1148 for a first 4 consecutive day period; (c) administering Debio 1143 for a second 10 consecutive day period; (d) administering no Debio 1143 for a second 4 consecutive day period; (e) administering the nivolumab on day 1 of the 28-day cycle; and (f) administering the nivolumab on day 15 of the 28-day cycle.


Claim 21. The method of claim 13, wherein the method of treatment comprises a 28- day cycle comprising (a) administering Debio 11483 for a first 10 consecutive day period; (b) administering no Debio 1148 for a first 4 consecutive day period; (c) administering Debio 1143 for a second 10 consecutive day period; (d) administering no Debio 1143 for a second 4 consecutive day period; (e) administering the nivolumab on day 1 of the 28-day cycle; and (f) administering the nivolumab on day 15 of the 28-day cycle.

Claim 13.The method according to claim 9, wherein the patient underwent at least one round of prior cancer therapy, wherein optionally, the cancer was resistant or became resistant to prior therapy. 

Claim 14. The method according to claim 9, wherein the patient has received platinum-based therapy. 
Claim 10. The method of claim 6, wherein the patient who is administered the combination product underwent at least one round of prior cancer therapy; wherein optionally, the cancer was resistant or became resistant to prior therapy.

Claim 11. The method according to claim 10, wherein the patient who is administered the combination product has previously received platinum based therapy, preferably the patient has relapsed or progressed after receiving the platinum based therapy. 

Claim 22.  The method of claim 13, wherein the patient who is administered the combination product underwent at least one round of prior cancer therapy; wherein, optionally, the cancer was resistant or became resistant to prior therapy.

Claim 23. The method of claim 22, wherein the patient who is administered the combination product has previously received platinum-based therapy, preferably the patient has relapsed or progressed after receiving the platinum-based therapy.

However, the co-pending application does not claim the treatment of non-small lung cancer, comprising administering Debio-1143 and avelumab. 
Impagnatiello teaches a method of treating cancer, comprising administering to a patient an anti-PD-L1 antibody, avelumab, in combination with Debio-1143, a Smac mimetic, wherein the cancer is non-small cell lung cancer (stage IIIB or IV). Impagnatiello teaches administering a dose of 75-250 mg of Debio 1143 and 10 mg/kg of the anti-PD-L1 antibody. Impagnatiello also teaches the method wherein the patient also underwent at least one round of prior cancer therapy, wherein the cancer became resistant. Impagnatiello further teaches the method wherein the anti-PD-L1 antibody and Debio 1143 are administered sequentially or concurrently. Impagnatiello teaches that the PD-1 antagonist may also nivolumab (anti-PD-1). Impagnatiello teaches that the combination of an Smac mimetic and an antibody to PD-1 demonstrated greater tumor growth inhibition when compared monotherapy of each agent.  (Examples 1 and 2) 
It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was filed to substitute avelumab with nivolumab. One would have been motivated to because: 1) the co-pending application claims the combination of Debio 1143 and nivolumab for the treatment of cancers and 2) Impagnatiello teaches the method of treating cancer, comprising administering Debio 1143 and avelumab. One would have a reasonable expectation of success because Impagnatiello successfully demonstrates enhanced tumor inhibition when combining an anti-PD-1 antibody and a Smac mimetic. 
It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was filed to use the combination of an IAP antagonist an a molecule that inhibits the PD-1/PD-L1 pathway to treat NSCLC. One would have been motivated to and have reasonable expectation of success because Impagnatiello teaches a method of treating non-small cell lung cancer (stage IIIB or IV), 2) the Co-pending application claims the combination of Debio-1143 and an anti-PD-1 antibody in the treatment of advanced and unresectable cancer. Given the known need to treat non-small cell lung cancer and given the known functions of each agent alone, one of ordinary skill in the art could apply this combination to treat NSCLC. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642